Title: 1783. October 27. Monday.
From: Adams, John
To: 


       Went to see Mr. Jay who is lodged with Mr. Bingham, in Harley Street, Cavendish Square, No. 30. And in the Afternoon went to see Mr. Johnson, Great Tower Hill, who informed me that a Vessell with 1000 Hogsheads of Tobacco is passed by, in the Channel, from Congress to Messrs. Willinks. I gave Mr. Johnson his Letter, as I had left Mr. Hartleys for him at his House, who is gone into the Country, to Bath as he says.
       These Adelphi Buildings are well situated on the Thames. In sight of the Terrace is Westminster Bridge one Way, and Black Fryars Bridge on the other. St. Pauls is by Black Fryars Bridge.
      